DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
Applicant’s election of Group I (Claims 1-17) in the reply filed on 06/13/2022 is acknowledged. However, since applicant did not distinctly indicate whether election is with or without traverse and did not point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a) and 818.03(c)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 20170243689 A1) in view of Jung et al. (JP 2016025352 A).
Regarding Claim 1:
Yoon teaches that A coil component comprising: 
a body having (50, Fig. 1; para 0018) one surface and the other surface facing 
each other (not expressly labeled; i.e. top and bottom surface of the body 50 in Fig. 1), and a plurality of wall surfaces (i.e. side surfaces of the body 50 in Fig. 1) connecting the one surface and the other surface, and having a distance from the 
one surface to the other surface of 0.65 mm (see para 0073)or less (excluding 
0 mm); and 
a coil portion (41-42) embedded in the body, 
Yoon does not explicitly teach that 10wherein the body comprises an Fe-Si-B-Nb-Cu-based metal magnetic powder particle represented by the following Chemical 
Formula 1, wherein the Fe-Si-B-Nb-Cu-based metal magnetic powder particle comprises a crystal grain having a size of 20 nm or less (excluding 0 nm), 
[Chemical Formula 1] FeaS ibBcNbdCue  Where, in Chemical Formula 1, 73 atom% a                          
                            ≤
                        
                     77 atom%, 10 atom%                         
                            ≤
                        
                     b                          
                            ≤
                        
                     14 atom%, 9 atom%                          
                            ≤
                        
                     c                          
                            ≤
                        
                     11 atom%, 2 atom%                          
                            ≤
                        
                     d 
                        
                            ≤
                        
                    3 atom%, 0.5 atom%                         
                            ≤
                             
                        
                    e                         
                            ≤
                             
                        
                    1 atom%, and a + b + c + d + e = 100.   
However, Jung teaches that 10wherein the body comprises an Fe-Si-B-Nb-Cu-based metal magnetic powder particle represented by the following (see Abstract or claim 3) Chemical Formula 1, wherein the Fe-Si-B-Nb-Cu-based metal magnetic powder particle comprises a crystal grain having a size of 20 nm (see claim 2) or 15less (excluding 0 nm), [Chemical Formula 1]  FeaS ibBcNbdCue 
Where, in Chemical Formula 1, 73 atom% a                          
                            ≤
                        
                     77 atom%, 10 atom%                          
                            ≤
                        
                    b                          
                            ≤
                        
                    14 atom%, 9 atom%                          
                            ≤
                             
                        
                    c                          
                            ≤
                        
                    11 atom%, 2 atom%                          
                            ≤
                        
                    d                          
                            ≤
                        
                    3 atom%, 0.5 atom%                         
                            ≤
                        
                     e                          
                            ≤
                        
                    1 atom%, and a + b + c + d + e = 100 (see para 0019 or claim 5). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the body comprises an Fe-Si-B-Nb-Cu-based metal magnetic powder particle represented by the following Chemical Formula 1, wherein the Fe-Si-B-Nb-Cu-based metal magnetic powder particle comprises a crystal grain having a size of 20 nm or less (excluding 0 nm), [Chemical Formula 1] FeaS ibBcNbdCue  Where, in Chemical Formula 1, 73 atom% a < 77 atom%, 10 atom% < b < 14 atom%, 9 atom% < c < 11 atom%, 2 atom% < d < 3 atom%, 0.5 atom%                         
                            ≤
                             
                        
                    e                         
                            ≤
                             
                        
                    1 atom%, and a + b + c + d + e = 100 to provide inductor excellent in the saturation current, the inductance, the magnetic permeability and the core loss value (see Abstract).

Regarding Claim 2:
As applied to claim 1, the modified Yoon teaches that the size of the crystal grain is 10 nm or more (see Jung’s claim 2). 

Regarding Claim 3:
As applied to claim 1, the modified Yoon teaches that the Fe-Si-B-Nb-Cu-based metal magnetic powder particle has an average particle diameter of 10 pm to 50 pm, inclusive (see Jung’s claim 4).

Regarding Claim 4:
As applied to claim 1, the modified Yoon teaches that the Fe-Si-B-Nb-Cu-based metal magnetic powder particle has Wardell's sphericity (T) of 0.8 or more and 1.0 or less (see Jung’s para 0007-0008).

Regarding Claim 5:
As applied to claim 1, the modified Yoon teaches that the crystal grain comprises iron silicide (Fe3Si) (see Jung’s para 0018).

Regarding Claim 6:
As applied to claim 1, the modified Yoon teaches that both end portions (i.e. left/right part of the coil 41-42 in Yoon’s fig. 2)  of the coil portion are respectively exposed on surfaces, facing each other, of the plurality of wall surfaces of the body (construed from Yoon’s Figs. 1-2).

Regarding Claim 7:
As applied to claim 6, the modified Yoon teaches that comprising first and second external electrodes (81-82, Yoon’s Fig. 1; para 0018) respectively disposed on the surfaces of the plurality of wall surfaces of the body and respectively connected to the both end portions of the coil portion.

Regarding Claim 8:
As applied to claim 1, the modified Yoon teaches that an insulating substrate (20,  Yoon’s Fig. 1; para 0020) embedded in the body, wherein the coil portion comprises first (41) and second coil (42) patterns respectively disposed on one surface and the other surface, facing each other, of the insulating substrate.

Regarding Claim 9:
As applied to claim 8, the modified Yoon teaches end portions of each of the first and second coil patterns (41-42) are respectively exposed on surfaces, facing each other, of the plurality of wall surfaces of the body (construed from Yoon’s Figs. 1-2).

Regarding Claim 10:
As applied to claim 9, the modified Yoon teaches comprising first and second external electrodes (41-42, Yoon’s Figs. 1) respectively disposed on the surfaces of the plurality of wall surfaces of the body and respectively connected to the both end portions 
of the first and second coil patterns (construed from Yoon’s Figs. 1-2).  

Regarding Claim 14:
Yoon teaches that A coil component comprising: 
a body having (50, Fig. 1; para 0018) and first and second external electrodes (41-42) respectively formed on the body and respectively connected to both end portions of the coil portion,(41-42) embedded in the body, wherein the coil component has a thickness of 0.65 mm or less (excluding 0 nm) (see para 0073).
Yoon does not explicitly teach that 10wherein the body comprises an Fe-Si-B-Nb-Cu-based metal magnetic powder particle represented by the following Chemical 
Formula 1, wherein the Fe-Si-B-Nb-Cu-based metal magnetic powder particle comprises a crystal grain having a size of 20 nm or 15less (excluding 0 nm), 
[Chemical Formula 1] FeaS ibBcNbdCue  Where, in Chemical Formula 1, 73 atom% a                          
                            ≤
                        
                    77 atom%, 10 atom%                         
                            ≤
                        
                     b                          
                            ≤
                        
                    14 atom%, 9 atom%                          
                            ≤
                             
                        
                    c                          
                            ≤
                        
                    11 atom%, 2 atom%                         
                            ≤
                        
                    d 
                        
                            ≤
                        
                    3 atom%, 0.5 atom%                         
                            ≤
                             
                        
                    e                         
                            ≤
                        
                    1 atom%, and a + b + c + d + e = 100.  
However, Jung teaches that 10wherein the body comprises an Fe-Si-B-Nb-Cu-based metal magnetic powder particle represented by the following (see Abstract or claim 3) Chemical Formula 1, wherein the Fe-Si-B-Nb-Cu-based metal magnetic powder particle comprises a crystal grain having a size of 20 nm (see claim 2) or 15less (excluding 0 nm), [Chemical Formula 1]  FeaS ibBcNbdCue 
Where, in Chemical Formula 1, 73 atom% a < 77 atom%, 10 atom% < b < 14 atom%, 9 atom% < c < 11 atom%, 2 atom%                         
                            ≤
                        
                    d                         
                            ≤
                             
                        
                    3 atom%, 0.5 atom%                         
                            ≤
                             
                        
                    e                         
                            ≤
                             
                        
                    1                         
                             
                        
                    atom%, and a + b + c + d + e = 100 (see para 0019 or claim 5). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the body comprises an Fe-Si-B-Nb-Cu-based metal magnetic powder particle represented by the following Chemical Formula 1, wherein the Fe-Si-B-Nb-Cu-based metal magnetic powder particle comprises a crystal grain having a size of 20 nm or less (excluding 0 nm), [Chemical Formula 1] FeaS ibBcNbdCue  Where, in Chemical Formula 1, 73 atom% a < 77 atom%, 10 atom% < b < 14 atom%, 9 atom% < c < 11 atom%, 2 atom% < d < 3 atom%, 0.5 atom% e 1 atom%, and a + b + c + d + e = 100 to provide inductor excellent in the saturation current, the inductance, the magnetic permeability and the core loss value (see Abstract).

Regarding Claim 17:
As applied to claim 14, the modified Yoon teaches the body further comprises an insulating resin, and the Fe-Si-B-Nb-Cu-based metal magnetic powder particle is 
dispersed in the insulating resin (see Jung’s para 0048).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Jung and further in view of Jeong (US .20110285494 A1).
Regarding Claim 11:
As applied to claim 10, the modified Yoon does not teach that each of the first and second external electrodes comprises first and second pad portions disposed to be spaced apart from each other on the one surface of the body, and first and second 
connection portions passing through at least a portion of the body to respectively connect the first and second pad portions and the both end portions of the first and second coil patterns.
However, Jeong teaches that each of the first and second external electrodes comprises first and second pad portions (30a-30b, Fig. 1; para 0031) disposed to be spaced apart from each other on the one surface of the body (10), and first and second connection portions (20a-20b; para 0037) passing through at least a portion of the body to respectively connect the first and second pad portions and the both end portions of the first and second coil patterns.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have that each of the first and second external electrodes comprises first and second pad portions disposed to be spaced apart from each other on the one surface of the body, and first and second 
connection portions passing through at least a portion of the body to respectively connect the first and second pad portions and the both end portions of the first and second coil patterns to provide  inductor having good electrical characteristics (see para 0010).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Jung in view of Jeong and further in view of Ryu (US 20200118730 A1).
Regarding Claim 12:
As applied to claim 10, the modified Yoon does not teach that each of the first and second coil patterns comprises a first conductive layer formed on the insulating substrate, and a second conductive layer formed on the first conductive layer.
	However, Ryu teaches that each of the first and second coil patterns comprises a first conductive layer (411a, Fig. 4; para 0056)  formed on the insulating substrate (310), and a second conductive layer (411b) formed on the first conductive layer.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have each of the first and second coil patterns comprises a first conductive layer formed on the insulating substrate, and a second conductive layer formed on the first conductive layer to provide a coil component which may prevent damage to an insulating substrate during a manufacturing process (see para 0007).

Regarding Claim 13: 
As applied to claim 12, the modified Yoon teaches  each of the first and second conductive layers comprises copper (see Ryu’s para 0060), wherein a density of copper of the first conductive layer is lower than a density of copper of the second conductive layer (see Ryu’s para 0060).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Jung and further in view of  Park (JP 2017528001 A).
Regarding Claim 15:
As applied to claim 14, the modified Yoon not teach that an insulating coating layer is disposed on a surface of the Fe-Si-B-Nb-Cu-based metal magnetic powder particle.
	However, Park teaches an insulating coating layer (not expressly labeled; see para 0032, it disclose that “a variety of insulating polymeric materials may be used to coat the surface of metal powder 110”) is disposed on a surface of the Fe-Si-B-Nb-Cu-based metal magnetic powder particle (110, Fig. 2; para 0032).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have an insulating coating layer is disposed on a surface of the Fe-Si-B-Nb-Cu-based metal magnetic powder particle to provide a power inductor capable of improving stability to temperature and preventing reduction of inductance (see para 0008).

Regarding Claim 16:
As applied to claim 14, the modified Yoon not teach that the insulating coating layer comprises one or more selected from the group consisting of an epoxy resin and polyimide resin, and a liquid crystal polymer (see Park’s para 0032).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837